Case: 15-60765          Document: 00513539725              Page: 1      Date Filed: 06/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                         United States Court of Appeals
                                                                                                  Fifth Circuit


                                            No. 15-60765
                                                                                                FILED
                                                                                             June 8, 2016
                                                 Lyle W. Cayce
THOMAS E. PEREZ, SECRETARY, DEPARTMENT OF LABOR,      Clerk

                    Plaintiff

v.


HERBERT BRUISTER

                  Defendant

--------------------------------------------------------------------------------------

VINCENT SEALY,

                 Plaintiff - Appellee

v.

HERBERT C. BRUISTER; BRUISTER FAMILY L.L.C.,

                 Defendants - Appellants



                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                USDC No. 3:13-CV-1001
                                USDC No. 3:13-CV-1081


Before DAVIS, JONES, and GRAVES, Circuit Judges.
     Case: 15-60765      Document: 00513539725         Page: 2    Date Filed: 06/08/2016



                                      No. 15-60765
PER CURIAM:*
        This is the attorneys’ fees portion of a substantial ERISA liability case.
See Perez v. Bruister, ---F.3d---, 2016 WL 2343009 (5th Cir. 2016). The district
court       awarded   fees    and     costs       pursuant   to    ERISA      § 502(g)(1),
29 U.S.C. § 1132(g)(1), to attorneys representing plaintiff Sealy. The fee award
is joint and several against all "Defendants," which, in the Sealy litigation,
included BFLLC. On appeal, it is argued, for the first time, that BFLLC could
not have an award of attorneys’ fees rendered against it, or alternatively, that
the district court mistakenly included BFLLC because plaintiffs’ fee motion did
not seek such an award. It is further argued that the private party attorneys
should not be compensated because they added no value to litigation carried
out by the Department of Labor.
        We have reviewed these contentions in light of the briefs, pertinent
portions of the record, and the oral arguments. The arguments concerning
BFLLC are waived and unreviewable by this court. See In re Lothian Oil Inc.,
650 F.3d 539, 542 (5th Cir. 2011); see also Perez v. Bruister, 2016 WL 2343009
at *16 n.31; Wright v. Excel Paralubes, Inc., 807 F.3d 730, 736 (5th Cir. 2015).
The further argument against awarding fees is contrary to the district court's
findings of fact, which are not clearly erroneous. The fee award judgment is
AFFIRMED.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                              2